Title: To James Madison from Joseph Padducks, 6 March 1813
From: Padducks, Joseph
To: Madison, James


Dear Sir,Harrison County Indiana Territory, March 6th, 1813
Permit me to State to you Something of our Situation in this County.
The murders and Depredations which have been Commited on Our Frontears by the Savage And our Exposed Situation, has compeld us to keep two Companies of Militia out on our Frontears, to keep them from Braking up, which they will undoubtedly have to do unless well Garded, and those that Do not Live Frontear are so Frequently Called out and Harrast a bout that is almost imposable for them to Live, as they are all new Setters and have not there Farmes Opened, if those that are now Frontear Should Brake up the grater part of Harrison County will Brake.
I have Enclosd. to you a List of a Company which have Volunteerd them Selves to gard the Fronteers for the term of one year, Should you Deem it necesary to accept of this Company for the Term of one year I think they will Render Much Service to there Contary and provent the Militia from being Harrast in the manner they are, those gentlemen which you will perceive in the List that are Chosen for the officers as I am well acquainted with them I Can Recommend them to you as Brave men, they have been well tried, I am Sencible they will Endever to Render all the Cervice to there Contay they posably Can, Should this meet your approbations.
Mr. James Shields who are Recommended as Captain, wishes to Recrute the Company to Eighty Privats, should they be accepted of, I will pledg my Selfe to have a watchful eye over them, and See that they are Continually Ranging and Scouring the woods, and watching the motion of the Enemy.
Permit me to make a Small Request of you that is to in form me as Early as posable whither or not this meets your approbation. I am Respectfully yrs. Obt. Sert.
Joseph PadducksColo Commanding the Militia of
Harrison County
